DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-9 are objected to because of the following informalities: 
Claim 1 includes the limitation(s): “A method of attaching a wireline to a downhole tool comprising the steps of: (f) passing the wireline through a cable head; (g) providing…” The specification as filed includes similar language to claim 1 starting with (a), a different embodiment starting with (d), and the current application is a divisional of Application (16/998788) that included original claim 9, similar to current claim 1 starting with (a).
It is unclear if steps (a) – (e) are inadvertently missing, if the first method step starts with (f) due to automated formatting, or if Applicant intended to label the first step as (f). 
Claims 2-9 are objected to based on dependency from an objected to claim. 
Clarification and/or correction are required. No new matter may be entered. The claims will be read and examined as best understood.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "a biasing means… the spring" in the claim.  There is insufficient antecedent basis for the limitation “the spring” in the claim. It is unclear if the “biasing means” is the spring or if the spring is a separate component from the biasing means.
The claim limitation "a biasing means… the spring" has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim includes language that appears to specify the “biasing means” is limited to a spring.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Claims 4-9 are rejected based on dependency from a rejected claim.
Clarification and correction are required. No new matter may be entered. The claims will be read and examined as best understood. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 6, which depends from claim 3, includes the limitation(s): “wherein the biasing means comprises a spring” However, claim 3 appears to already require the biasing means is a spring.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are, as best understood, rejected under 35 U.S.C. 102(a)(1) as being anticipated by White (US 4697641).

Regarding claim 1, White teaches:
A method of attaching a wireline (White 2) to a downhole tool comprising the steps of: 
(f) passing (White Fig. 1) the wireline through a cable head (White 100); 
(g) providing a seal (White 350/326) around the wireline and to isolate an upper portion of the cable head from a lower portion of the cable head; and 
(h) attaching (White via 294) the wireline to an anchoring device (White 298) disposed in the lower portion of the cable head.

Claim(s) 1-2 is/are, as best understood, rejected under 35 U.S.C. 102(a)(1) as being anticipated by Varkey (US 20160060967).

Regarding claim 1, Varkey teaches:
A method of attaching a wireline (Varkey not labeled, see near 110/130 Fig. 1, near 540, 530, 520 Fig. 5) to a downhole tool comprising the steps of: 
(f) passing (Varkey not labeled, see near 110/130 Fig. 1, near 540, 530, 520 Fig. 5) the wireline through a cable head (Varkey 100); 
(g) providing a seal (Varkey comprising 110/520; 840/810 near 820) around the wireline and to isolate an upper portion (Varkey near 540; 140) of the cable head from a lower portion (Varkey 140; 160) of the cable head; and 
(h) attaching the wireline to an anchoring device (Varkey 130) disposed in the lower portion of the cable head.
Note: In the interest of compact prosecution, the rejection above includes two interpretations of the upper and lower sections. In the first interpretation upper portion is 540 and the lower portion is 140, separated by seal assembly 520/510. In the second interpretation upper portion is 140 and the lower portion is 160, separated by seal assembly comprising 840/810 near 820. 

Regarding claim 2, Varkey teaches:
The method of claim 1 wherein the seal is provided by compressing (Varkey [0024-0025, 0028, 0030]) a seal element axially to expand radially.

Allowable Subject Matter
Claims 3-5, 7-9 would be allowable if rewritten to overcome the claim objections above and rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Prior Art
	The following prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Drenth (US 20170167204) teaches a method of using a cable head (Drenth comprising 84) for attaching a wireline (Drenth 305, [0002-0003]) to a downhole tool, the cable head comprising: (a) a tubular member (Drenth 84); and (b) a pack-off assembly (Drenth 110) disposed within the upper member, and comprising: (i) a pack-off element comprising an outer sidewall (Drenth 110 near 84, [0037-0038]) for sealing against an inner sidewall (Drenth 84 near 110) of the tubular member, and an inner sidewall (Drenth [0037-0038]) for sealing around the wireline; but does not expressly state (ii) a biasing means axially in line with the deformable pack-off element; wherein the pack-off element and the spring are axially compressed between an internal shoulder of the upper tubular member and the lower tubular member when the upper and lower tubular members are removably attached by the threaded connection.
Massey (US 20200217148) teaches a method of using a cable head for attaching a wireline to a downhole tool, the cable head comprising: (a) an upper tubular member (Massey 304) and a lower tubular member (Massey 306) removably attached by a threaded connection (Massey 305); and (b) a pack-off assembly (Massey 314) disposed within the upper tubular member, and comprising: (i) a deformable pack-off element (Massey 314) comprising an outer sidewall (Massey comprising 315-317) for sealing against an inner sidewall (Massey near 315-317, 305) of the upper tubular member, and an inner sidewall (Massey near 318) for sealing around the wireline; and (ii) a biasing means (Massey comprising 344) axially in line with the deformable pack-off element; but does not expressly state wherein the pack-off element and the spring are axially compressed between an internal shoulder of the upper tubular member and the lower tubular member when the upper and lower tubular members are removably attached by the threaded connection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Carroll whose telephone number is (571)272-4808. The examiner can normally be reached M-F 2:00-10:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David Carroll/           Primary Examiner, Art Unit 3674